Rohan v Turner Constr. Co. (2018 NY Slip Op 00637)





Rohan v Turner Constr. Co.


2018 NY Slip Op 00637


Decided on February 1, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2018

Sweeny, J.P., Manzanet-Daniels, Webber, Kahn, Moulton, JJ.


5609N 154552/12

[*1] James Rohan, et al., Plaintiffs-Respondents,
vTurner Construction Company, et al., Defendants-Appellants.


Camacho Mauro Mulholland, LLP, New York (Andrea S. Camacho of counsel), for Turner Construction Company, Gladden Properties LLC, Boston Properties, Inc., Boston Properties Limited Partnership and Boston Properties LLC, appellants.
Lynch Daskal Emery LLP, New York (Daniel Gagliardi of counsel), for W.R. Grace & Co. and W.R. Grace & Co.-Conn, appellants.
Silberstein, Awad & Miklos, P.C., Garden City (Michael Lauterborn of counsel), for respondents.

Order, Supreme Court, New York County (Ellen M. Coin, J.), entered on or about April 18, 2017, which, among other things, denied defendants' motions to compel plaintiffs to produce certain discovery, unanimously affirmed, without costs.
The motion court providently exercised its discretion in denying defendants' discovery motions (Estate of Mojica v Harlem Riv. Park Houses, Inc., 140 AD3d 579, 580 [1st Dept 2016]). The court properly determined that defendants did not demonstrate that the additional information sought, relating to a 1987 automobile accident in which plaintiff broke his legs, was relevant to his traumatic brain injury claims in this action involving a 2012 construction site accident (see Gumbs v Flushing Town Ctr. III, L.P., 114 AD3d 573 [1st Dept 2014]).
We have considered defendants' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 1, 2018
CLERK